Citation Nr: 1822922	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel
INTRODUCTION

The Veteran served in the United States Navy from March 1964 to February 1968, and received multiple awards and medals including the Navy Unit Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for migraine headaches, and a May 2014 rating decision, which denied service connection for a left shoulder disability.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Service Connection for Migraine Headaches

The Veteran seeks service connection for migraine headaches, which he asserts is related to service.  At a January 2018 Board hearing, the Veteran testified that he had chronic headaches throughout service, he did not have the headaches prior to service, he has had the same type of headaches since service, and currently receives treatment for his headaches.  The Veteran testified that he did not seek treatment after service, because he was busy raising a family in a small community, where he did not have time to see a doctor unless a condition was really critical or to the point where he was unable to work.  The Veteran began seeking treatment for his headaches at a VA treatment center a few years after service, was prescribed medication to treat his condition, and he has continued to take medication to treat his headaches.

The Board notes that in August 2012 the Veteran filed a claim for entitlement to service connection for cervical spine with nerve damage and traumatic brain injury (TBI).

In December 2012, the Veteran was afforded a VA examination for an initial evaluation of residuals of traumatic brain injury, which did not reflect a diagnosis of TBI.  He was also afforded a VA examination of the cervical spine in December 2012, which reflected a diagnosis of degenerative joint disease and degenerative disc disease status post neck fusion from 1981.  The Veteran was also afforded a VA examination for headaches in May 2013, which reflected a diagnosis of cervicogenic headache from 2011.  

In June 2013, the RO recharacterized the claim as entitlement to service connection for cervicogenic headaches (claimed as headaches due to traumatic brain injury); and denied the Veteran's claim.  

In July 2013, the Veteran filed a claim for entitlement to service connection for migraine headaches.  The Veteran submitted weekly headache logs from May 2013 to October 2013 in support of his claim.

The prior examinations in December 2012 and May 2013, did not consider whether the Veteran had a current diagnosis of migraine headaches and if so, whether migraine headaches were related to service. Therefore, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's claimed migraine headaches.

II. Service Connection for a Left Shoulder Disability

The Veteran asserts that his left shoulder disability is related to service.  At a January 2018 Board hearing, the Veteran testified that he injured his left shoulder in service when he was struck by a wooden pallet that had been blown by a jet on the flight deck.  The Veteran testified that following his injury, he was on light duty for approximately two to three weeks.  The Veteran testified that a treatment provider told him that a MRI of his left shoulder revealed tearing of the muscles from a long time ago that had healed.

An August 2013 VA treatment record reflects that the Veteran had an MRI of his left shoulder.  A September 2013 VA treatment record reflects a provisional diagnosis of symptomatic cuff tear of the left shoulder.  An MRI of the Veteran's left shoulder revealed full thickness infraspinatus tear.

The Veteran was afforded a VA examination in April 2014, which reflected a diagnosis of degenerative joint disease of the left shoulder from August 2013.  The Veteran reported that he injured his left shoulder in approximately 1967, when a plane's exhaust blew a pallet across the deck, which hit the Veteran in the left shoulder.  The Veteran reported that he has had pain on and off with regards to his left shoulder.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the service treatment records reflect that the Veteran was seen in June 1966 for contusions of the left shoulder and left upper arm, and the Veteran was placed on temporary disability.  The examiner did not find any follow up in regards to the Veteran's left shoulder, and there was no continuity of care in regards to the Veteran's left shoulder for approximately 47 years post military.

The examiner did not consider the Veteran's assertions that he has had a left shoulder symptomatology since his injury in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also did not address the significance of the September 2013 VA treatment record, which reflects a provisional diagnosis of symptomatic cuff tear of the left shoulder, or the August 2013 MRI, which revealed a full thickness infraspinatus tear.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007).

Based on the outlined deficiencies in the most recent medical opinion, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's migraine headaches.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. identify whether the Veteran has had migraine headaches, at any time since he filed his claim, based upon examination.

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current migraine headaches manifested during service, that migraine headaches were manifest to a compensable degree within one year of service, or that they are otherwise causally or etiologically related to a period of active duty service.

The examiner should consider and discuss the following:

i. the September 1965 service treatment record which reflects a diagnosis of headaches;

ii. the Veteran's testimony that he had chronic headaches throughout service, he did not have the headaches prior to service, he has had the same type of headaches since service, and he currently receives treatment for his headaches.

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms of his headaches to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's left shoulder disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. identify all current left shoulder conditions;

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current left shoulder disability manifested during service, that arthritis of the left shoulder was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

c. whether the August 2013 MRI supports a finding that the Veteran's current left shoulder disability had its onset in service or is otherwise related to events in service.

The examiner should consider and discuss the following:

i. the June 1966 service treatment records which reflect a diagnosis of contusions of the left shoulder and the left upper arm;

ii. the August 2013 VA treatment record, which reflects that the Veteran had an MRI of his left shoulder;

iii. the September 2013 VA treatment record, which reflects a provisional diagnosis of symptomatic cuff tear of the left shoulder;

iv. the Veteran's testimony that he has had left shoulder pain since his injury in service;

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms of his left shoulder disability to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




